Citation Nr: 0609112	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a central office hearing on 
March 20, 2006.  Prior to the hearing, the veteran informed 
the Board, by a January 2006 letter, that he would be unable 
to attend his scheduled hearing due to his deteriorating 
health.  He indicated that his VA physician advised him not 
to travel.  In February 2006, the veteran's representative 
filed a motion to reschedule the central office hearing due 
to the veteran's health, and schedule a Board hearing at the 
RO instead.  Accordingly, this case must be returned to the 
RO so that the veteran is afforded an opportunity to present 
testimony at a Board hearing pursuant to 38 C.F.R. 
§§ 20.702(c); 20.704(c) (2005).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.  Notify him of the scheduled 
hearing at the latest address of record.  
The hearing is to be scheduled in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

